Citation Nr: 1825527	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-40 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

 
INTRODUCTION

The Veteran served on active duty from September 1976 to February 1977 and from May 1977 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran provided testimony at a hearing in February 2018 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hypertension is related to service.  He was provided with a VA examination in August 2013.  The examiner noted that service treatment records revealed only one instance of elevated blood pressure, but no evidence of hypertension throughout his time in military service.  He opined that a single elevated blood pressure on examination was insufficient to meet the criteria for the diagnosis of hypertension.  

For the following reasons, the Board finds that this examination in inadequate.  Where a Veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of that service, hypertension shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

In this case, the Veteran contended in his September 2013 statement that he was informed by a doctor that his headaches were likely related to his hypertension, and that he began experiencing headaches in June 1999, within one year from his discharge in October 1998.    

As such, on remand, an opinion should be obtained as to whether the headaches reported by the Veteran indicated that his hypertension manifested within a year of his discharge from service. 

The record also includes evidence that the Veteran's hypertension is related to his service-connected sleep apnea.  See March 2013 Disability Benefits Questionnaire for Sleep Apnea.  As such, on remand, the examiner should address whether the Veteran's hypertension was caused or aggravated by his service-connected sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension had its onset in the year immediately following any period of service (in this regard, the examiner must address the Veteran's contentions that he was informed that his headaches were related to hypertension, and that he began to experience headaches within one year of his discharge from service in October 1998);

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension has been caused (in whole or in part) or aggravated (has undergone a measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected obstructive sleep apnea.

If the Veteran's current hypertension has been aggravated by his service-connected obstructive sleep apnea, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  Reports of symptoms cannot be rejected solely because they are not documented in contemporaneous treatment records.

2.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




